UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6389


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

AHMAD SIMMION LINTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:98-cr-00258-BEL-2; 1:04-cv-02382-BEL)


Submitted:    June 18, 2009                 Decided:   June 24, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished by per curiam opinion.


Ahmad Simmion Linton, Appellant Pro Se. Robert Reeves Harding,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ahmad     Simmion   Linton       seeks    to       appeal    the    district

court’s order denying his motion filed pursuant to 28 U.S.C.A.

§ 2255 (West Supp. 2009).             We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

            The time limits for noting an appeal in a civil case

are set forth in Rule 4(a) of the Federal Rules of Appellate

Procedure,    which     effectuates     28    U.S.C.       §    2107    (2006).        See

Bowles v. Russell, 551 U.S. 205,                     , 127 S. Ct. 2360, 2363

(2007).     When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                 A

failure to file a notice of appeal in accordance with § 2107

deprives the appellate court of jurisdiction.                          Bowles, 127 S.

Ct. at 2366.

            The district court’s order was entered on the docket

on   June    29,     2005.      The    notice    of        appeal       was    filed    on

February 24,       2009. *   Because    Linton       failed      to     file   a   timely


     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
(Continued)
                                         2
notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                  3